USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

Estate of ERIC JACK LOGAN,                 )
deceased,                                  )
                                           )
                       Plaintiff.          )
                                           )
                  v.                       )         No. 3:19-cv-495
                                           )
CITY OF SOUTH BEND and                     )         JURY DEMANDED
RYAN O’NEILL, in his individual            )
capacity and his official capacity as a    )
Sergeant of the South Bend Police          )
Department,                                )
                                           )
                       Defendant(s).       )


                             COMPLAINT AND JURY DEMAND

       Plaintiff, Estate of ERIC JACK LOGAN, deceased, by counsel, Brian W. Coffman of

COFFMAN LAW OFFICES, P.C. and Trent A. McCain of McCAIN LAW OFFICES, P.C.,

complains against Defendants, CITY OF SOUTH BEND and RYAN O’NEILL, as follows:

                                          INTRODUCTION

       1.      This case is about the shooting death of an African American, 54-year-old father

of seven, Eric Jack Logan, by Sergeant Ryan O’Neill, a white South Bend police officer.

       2.      Defendant O’Neill was accused of making racist comments by a fellow patrolman

eleven years ago and it did not result in any discipline against Defendant O’Neill.

       3.      Despite the City of South Bend issuing body cameras to be worn by all of its

patrol officers just a year ago, at a cost of $1.5 million, there is curiously no video of Sgt.

O’Neill’s interaction with Eric Jack Logan.

       4.      Defendant Sgt. O’Neill claims that he did not activate his body camera when he



                                                 1
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 2 of 7


could have easily done so by pressing a button on his wrist.

        5.       This action, brought pursuant to 42 U.S.C. § 1983, seeks some measure of redress

for the actions of Defendant Sgt. O’Neill in the early hours of the morning on Father’s Day 2019.

                                  JURISDICTION AND VENUE

        6.        This Court has jurisdiction of the action pursuant to 28 U.S.C. § 1331.

        7.        Venue is proper under 28 U.S.C. § 1391(b). The events giving rise to the claims

asserted herein all occurred within this district.

                                              PARTIES

        8.       Eric Jack Logan (“Eric,” the “decedent”), age 54, resided in South Bend, St.

Joseph County, Indiana. Surviving him are his seven (7) children and his mother.

        9.       On June 25, 2019, Eric’s daughter, Danielle P. Logan, was appointed as Personal

Representative of the ESTATE OF ERIC JACK LOGAN, deceased, by the St. Joseph County

Probate Court.

        10.      Defendant, CITY OF SOUTH BEND is a municipal corporation under the laws of

the State of Indiana.

        11.      Defendant RYAN O’NEILL (“O’Neill”) is a sworn officer of the South Bend

Police Department (“SBPD”) with the rank of Sergeant and was acting under the color of law

when the events described below occurred.

                                   FACTUAL ALLEGATIONS

        12.      On Sunday, June 16, 2019, at approximately 3:23 a.m., a 911 call was made to

report that someone is breaking into cars.

        13.      At approximately 3:27 a.m., South Bend law enforcement was reportedly notified.




                                                     2
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 3 of 7


         14.    At approximately 3:30:12 a.m., O’Neill radios local dispatch that he is en route to

the Central High Apartments.

         15.    Defendant O’Neill arrives at the Central High Apartments twenty-two (22)

seconds later at 3:30:34 a.m.

         16.    Defendant O’Neill reportedly saw an individual’s legs and buttocks hanging out

of the driver’s side window in a car and questioned him whether the car belonged to him.

         17.    Defendant O’Neill claims the individual was Eric Jack Logan and Eric responded

“yes.”

         18.    Defendant O’Neill further claims that Eric had a knife in his hand and was

advancing toward him. Defendant O’Neill did not attempt to de-escalate the situation and

immediately chose to draw his service weapon and pointed it at Eric.

         19.    Defendant O’Neill discharged his weapon twice and shot Eric once in the right

abdomen area.

         20.    Defendant Sgt. O’Neill claims to have not activated his body worn camera during

this interaction when he could have easily done so by pressing a button on his wrist control.

         21.    At 3:33:09 a.m., Defendant O’Neill radios “shots fired” and reportedly requests

an ambulance.

         22.    At 3:33:20 a.m., six or seven other SBPD officers arrive on the scene.

         23.    At 3:35:14, SBPD Officer Aaron Knepper, didn’t wait for an ambulance to arrive

to the scene, but instead decided to transport Eric in the back of a squad car to Memorial

Hospital in South Bend where he was later pronounced dead.




                                                 3
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 4 of 7


                                           COUNT I:
                                        42 U.S.C. § 1983
                                     Excessive Deadly Force

       24.      Plaintiff repeats and realleges paragraphs 1-23 as though fully restated herein.

       25.      As described in the preceding paragraphs, Defendant O’Neill’s actions toward

Eric Jack Logan violated his constitutional rights, including but not limited to those under the

Fourth and Fourteenth Amendments of the United States Constitution.

       26.      The misconduct described in this Count was objectively unreasonable and

undertaken with willfulness and reckless indifference to the rights of others. In addition, the

misconduct and excessive force, including use of deadly force, described in this Count “shocks

the conscience.”

                                          COUNT II:
                                        42 U.S.C. § 1982
                                        Equal Protection

       27.      Plaintiff repeats and realleges paragraphs 1-23 as though fully restated herein.

       28.         In the manner described in this Complaint, Defendant O’Neill violated

Plaintiff’s constitutional rights intentionally subjecting him to unlawful, unequal treatment on

the basis of his race in violation of the Fourteenth Amendment of United States Constitution.

       29.      Defendant O’Neill’s conduct created discriminatory effect by targeting Eric Jack

Logan for police action based on his race.

       30.      The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with willful indifference to Eric Jack Logan’s constitutional rights.

                                        COUNT III:
                                      42 U.S.C. § 1983
                                  Municipal Liability: Monell

       31.      Plaintiff repeats and realleges paragraphs 1-23 as though fully restated herein.


                                                 4
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 5 of 7


       32.      As described in the preceding paragraphs, the misconduct described in Counts I

and II was undertaken under the policy and practice of the City of South Bend, such that

Defendant City of South Bend is also liable, in that:

               a.      As a matter of both policy and practice, the City of South Bend

                       encourages, and is thereby the moving force behind, the very type of

                       misconduct at issue in Counts I and II by failing to adequately train,

                       supervise, control and discipline its officers such that its failure to do so

                       manifests deliberate indifference;

               b.      As a matter of both policy and practice, the City of South Bend facilitates

                       the very type of misconduct at issue in Counts I and II by failing to

                       adequately investigate, punish, and discipline prior instances of similar

                       misconduct, thereby leading South Bend police officers to believe their

                       actions will never be meaningfully scrutinized. Accordingly, in that way,

                       the City of South Bend directly encourages future uses of excessive

                       deadly force and race-based policing such as those Plaintiff complains of;

               c.      Generally, as a matter of widespread practice so prevalent as to comprise

                       municipal policy, officers of the South Bend Police Department violate

                       the constitutional rights of individuals in a manner similar to that alleged

                       by Eric Jack Logan in Counts I and II on a regular basis, yet the South

                       Bend Police Department investigates officer misconduct and makes

                       findings of wrongdoing in a disproportionately small number of cases.




                                                 5
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 6 of 7


       33.      As a result of the City of South Bend’s policies and practices, and the unjustified

and unreasonable conduct of the Defendant O’Neill, Plaintiff has suffered injuries, including

severe emotional distress and ultimately the death of Eric Jack Logan.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in its favor

and against Defendants, CITY OF SOUTH BEND and RYAN O’NEILL and award

compensatory damages and attorneys’ fees, as well as punitive damages against RYAN

O’NEILL and any other relief this Court deems just and appropriate.

                                                     Respectfully submitted,

                                                     ESTATE OF ERIC JACK LOGAN,
                                                     Deceased



                                                      /s/ Brian W. Coffman
                                                      One of Plaintiff’s Attorneys

Brian W. Coffman, # 28944-71
COFFMAN LAW OFFICES, P.C.
26l5 North Sheffield Avenue, Suite # 1
Chicago, IL 60614
(773) 348-1295 (telephone)
(773) 242-6188 (fax)
bcoffmanlaw@gmail.com

Trent A. McCain, #23960-45
McCAIN LAW OFFICES, P.C.
5655 Broadway, Ste. 2S
Merrillville, IN 46410
(219) 884-0696 (telephone)
(219) 884-0692 (fax)
Trent@McCain.Law




                                                6
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 1 filed 06/26/19 page 7 of 7


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

Estate of ERIC JACK LOGAN,                )
deceased,                                 )
                                          )
                          Plaintiff.      )
                                          )
                     v.                   )         No. 3:19-cv-495
                                          )
CITY OF SOUTH BEND and                    )         JURY DEMANDED
RYAN O’NEILL, in his individual           )
capacity and his official capacity as a   )
Sergeant of the South Bend Police         )
Department,                               )
                                          )
                          Defendant(s).   )



                                          JURY DEMAND

           Plaintiff hereby demands a trial by jury pursuant to Rule 38(b), FRCP, on all issues so

triable.

                                                       /s/ Brian W. Coffman
                                                       One of Plaintiff’s Attorneys

Brian W. Coffman, # 28944-71
COFFMAN LAW OFFICES, P.C.
26l5 North Sheffield Avenue, Suite # 1
Chicago, IL 60614
(773) 348-1295 (telephone)
(773) 242-6188 (fax)
bcoffmanlaw@gmail.com

Trent A. McCain, #23960-45
McCAIN LAW OFFICES, P.C.
5655 Broadway, Ste. 2S
Merrillville, IN 46410
(219) 884-0696 (telephone)
(219) 884-0692 (fax)
Trent@McCain.Law
